 

Exhibit 10.9

PPM Loan No. 1003801

FLOATING RATE PROMISSORY NOTE

Date:  October 7, 2010

The following terms or provisions are used in this Note and are incorporated by
reference herein.

Maker:  WELLS CORE REIT- ROYAL RIDGE V, LLC, a Delaware limited liability
company

Maker’s Mailing Address: c/o Wells Real Estate Funds, 6200 The Corners Parkway,
Norcross, Georgia 30092.

Noteholder: JACKSON NATIONAL LIFE INSURANCE COMPANY, a Michigan corporation, its
successors or assigns

Place for Payment: the office of Noteholder’s correspondent, CBRE, c/o GEMSA
Loan Services, LP, P.O. Box 650220, Dallas, Texas 75265-0220, or at such other
place as from time to time may be designated in writing by Noteholder.

Principal Amount: $11,100,000.00

Interest Rate (adjustable): initially at four percent (4%) per annum;
thereafter, as hereinafter provided, floating at 300 basis points over the
Index. The Interest Rate will in no event be less than 4% per annum.

Index: The term “Index” shall mean, as of the date of the applicable interest
rate adjustment, the three month London Interbank Offered Rates (LIBOR) as shown
in the “Money Rates” column in the “Money and Investing” section of the Wall
Street Journal as published on the business day prior to the applicable interest
rate adjustment, or if the index is no longer published daily, the three month
LIBOR as available through the Bloomberg L.P. or similar service designated by
Noteholder. The Index will in no event be less than 1%.

Prepaid Interest Period: the period commencing on the date of this Note through
and including October 31, 2010.

First Monthly Payment Date: December 1, 2010.

Monthly Payment: Interest only payments will be due and payable until and
including November 1, 2011. Thereafter, commencing on December 1, 2011, monthly
payments of principal and interest based on an amortization schedule of 15
years, with interest paid in arrears, shall be in an amount, and subject to
change, as set forth in Section 2 below.

 

Maturity Date: November 1, 2012.

 

Lockout Expiration Date: October 8, 2011.

     

 

Page 1



--------------------------------------------------------------------------------

 

1.        Promise to Pay. FOR VALUE RECEIVED, the Maker hereby promises to pay
to the Noteholder the Principal Amount (the “Loan”) with interest on the
outstanding principal balance thereof from the date hereof until the Maturity
Date with initial interest at the applicable Interest Rate or the Default Rate
(as applicable), both principal and interest being payable as hereinafter
provided in lawful money of the United States of America at the Place for
Payment or at such other place as from time to time may be designated by
Noteholder. Interest shall be calculated and paid on the basis of a 30-day month
and 360-day year, unless otherwise noted herein.

2.        Interest Rate. The Interest Rate, initially set by Noteholder
approximately three (3) days prior to the date hereof, shall be adjusted by
Noteholder on a quarterly basis. The adjustment shall be made on the last
business day of each of March, June, September and December and will be
effective the first day of the immediately following month. To determine the new
Monthly Payment, the remaining principal balance of the Loan will be
re-amortized (as applicable) based on the new interest rate and the then
remaining amortization term. Because adjustments are made quarterly, the period
of the first adjustment may be less than a full calendar quarter. Since interest
is paid in arrears, the Monthly Payment will not adjust until the first of the
next following month. For example, for an interest rate to be adjusted on
March 31, the new adjusted rate will be effective April 1 and the interest rate
change will affect the Monthly Payment due on May 1 which covers April interest.

3.        Payments. A payment of interest only, based on a 365-day year, on the
outstanding principal balance of this Note shall be due and payable in advance
on the date hereof in an amount equal to interest accrued during the Prepaid
Interest Period. Maker agrees to pay Noteholder the Monthly Payment commencing
on the First Monthly Payment Date and continuing thereafter on the same day of
each succeeding month through and including the Maturity Date, on which date all
unpaid principal and interest, together with any other sums due under the terms
of this Note, shall be due and payable. If any Monthly Payment Date occurs on a
non-business day, such Monthly Payment shall be due and payable on the next
succeeding business day.

4.        Treatment of Payments. All payments of principal, interest, late
charges (as described below), and prepayment premium (as described below), if
any, due under this Note shall be paid to Noteholder by wire transfer pursuant
to Noteholder’s written wire transfer instructions or by check of immediately
available funds delivered to the Place for Payment set forth in the Terms
section above and in such other manner, as Noteholder may from time to time
designate in writing. If such payment is received by 2:00 p.m., eastern time,
such payment will be credited to Maker’s account as of the date on which
received. If such payment is received after 2:00 p.m., eastern time, such
payment will be credited to Maker’s account on the business day next following
the date on which received. Each installment payment under this Note shall be
applied first to the payment of any cost or expense for which Maker is liable
hereunder or under the other Loan Documents, including any unpaid late charge,
then to accrued interest and the remainder to the reduction of unpaid principal.
Time is of the essence as to all payments hereunder.

5.        Late Charges. If any monthly installment of principal and/or interest
is not paid in full on or before the tenth day of the month in which such
payment is due, then a charge for late payment (“Late Charge”) in the amount of
five percent (5%) of the amount of such installment shall be immediately
assessed and shall be immediately due and payable by Maker. The parties hereby
recognize that the Late Charge is a reasonable approximation of an actual loss
that is difficult to estimate. Noteholder’s failure to collect such Late Charge
shall not constitute a waiver of Noteholder’s right to require such payment of
such Late Charge for past or future defaults. The Late Charge shall be

 

Page 2



--------------------------------------------------------------------------------

in addition to all other rights and remedies available to Noteholder upon the
occurrence of an Event of Default, as hereinafter defined. The Late Charge shall
not apply to the principal payment due on the Maturity Date.

6.        Default Interest. Upon the occurrence of (a) an Event of Default or
(b) the Maturity Date, interest shall accrue hereunder at an annual rate (the
“Default Rate”) equal to the lesser of (i) eighteen percent (18%) and (ii) the
maximum rate allowed by law. The Default Rate shall accrue on the entire
outstanding balance hereof, including, without limitation, delinquent interest
and any and all costs and expenses incurred by Noteholder in connection
therewith.

7.        Security; Definitions.

  (a)        This Note is made pursuant to a Loan Agreement of even date
herewith between Noteholder and Maker (the “Loan Agreement”) and secured by,
among other things, the Security Instrument of even date herewith in favor of
Noteholder granting a first lien on certain real property described therein, and
granting a security interest in certain personal property, fixtures and
equipment described therein.

  (b)        Capitalized terms not otherwise defined in the preamble or in other
provisions of this Note shall have the meanings ascribed to such terms in the
Loan Agreement.

  (c)        The terms and provisions of the Loan Agreement are incorporated
herein by reference (as if such terms and provisions were set forth in this
Note).

8.        Event of Default. Upon the occurrence of an Event of Default,
Noteholder shall have the option of declaring the indebtedness evidenced hereby
to be immediately due and payable (the “Loan Acceleration”). After the Loan
Acceleration, Noteholder shall have the option of applying any payments received
to principal or interest or any other costs due pursuant to the terms of this
Note or the other Loan Documents. Interest at the Default Rate shall continue to
accrue on any judgment Noteholder may obtain against Maker on this Note or the
Security Instrument until Noteholder acquires record title to the Project or the
judgment and interest and costs have been paid in full. Noteholder may include
any applicable prepayment premium, attorney fees and costs of suit in any
complaint, judgment or assessment of damages filed or entered pursuant to this
Note and/or the Security Instrument.

9.        Prepayment. Interest accruing during the calendar month of any
prepayment shall be calculated and paid on the basis of a 365-day year (and
shall include the day such prepayment is received by Lender). No prepayment of
the principal balance of this Note shall be allowed until after the Lockout
Period Expiration Date. Prepayment of the principal balance of this Note shall
be allowed beginning with the first day of the first month following the Lockout
Period Expiration Date.

After the Lockout Period Expiration Date, prepayment is permitted in full but
not in part, upon 30 days’ written notice, with payment to Noteholder of a
prepayment premium as follows: 0.5% of the outstanding principal balance during
months 13 through 18; and at par thereafter.

No Prepayment Premium shall apply to a payment due to taking through
condemnation or a casualty, pursuant to Section 5 of the Loan Agreement where
Noteholder applies proceeds to pay down the Loan. No involuntary partial
prepayment shall suspend or reduce any required installment

 

Page 3



--------------------------------------------------------------------------------

payments, but the monthly payments of principal and interest shall be calculated
on the basis of the then outstanding principal amount of the Loan and adjusted
going forward beginning with the first payment due after such application of
proceeds. If the Loan has been accelerated due to an Event of Default and Maker
wishes to pay the Loan in full, the payment tendered must include either (i) the
applicable prepayment premium, if any, if the payment is tendered after the
lockout period expiration date, or (ii) the greater of such prepayment premium
or 10% of the principal amount owed on the date of default, if the payment is
tendered prior to the Lockout Expiration Date.

10.      Limitation on Personal Liability. The provisions of Section 9.18 of the
Loan Agreement are hereby incorporated by reference.

11.      Non-Usurious Loan. It is expressly stipulated and agreed to be the
intent of Maker and Noteholder at all times to comply with the applicable Texas
law governing the maximum rate or amount of interest payable on this Note or the
indebtedness evidenced hereby and by the other Loan Documents (or applicable
United States federal law to the extent that it permits Noteholder to contract
for, charge, take, reserve or receive a greater amount of interest than under
Texas law). If (i) the applicable law is ever judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved or received with
respect to the indebtedness evidenced by this Note and the other Loan Documents,
or (ii) Noteholder’s exercise of the option herein contained to accelerate the
maturity of this Note, or (iii) any prepayment by Maker, results in Maker having
paid any interest in excess of that permitted by applicable law, then it is
Maker’s and Noteholder’s express intent that (i) all excess amounts theretofore
collected by Noteholder be credited on the principal balance of this Note (or,
if this Note has been or would thereby be paid in full, refunded to Maker), and
(ii) the provisions of this Note and the other Loan Documents immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder. All sums paid or agreed to
be paid to Noteholder for the use, forbearance and detention of the indebtedness
evidenced hereby and by the other Loan Documents shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full so that the rate or amount
of interest on account of such indebtedness does not exceed the usury ceiling
from time to time in effect and applicable to such indebtedness for so long as
debt is outstanding. To the extent that Noteholder is relying on Chapter 303, as
amended, of the Texas Finance Code to determine the Maximum Lawful Rate
(hereafter defined) payable on such indebtedness, Noteholder will utilize the
indicated (weekly) rate ceiling from time to time in effect as provided in such
Chapter 303, as amended. To the extent United States federal law permits
Noteholder to contract for, charge or receive a greater amount of interest than
Texas law, Noteholder will rely on United States federal law instead of such
Chapter 303, as amended, for the purpose of determining the Maximum Lawful Rate.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Noteholder may, at its option and from time to time, implement any other
method of computing the Maximum Lawful Rate under such Chapter 303, as amended,
or under other applicable law by giving notice, if required, to Maker as
provided by applicable law now or hereafter in effect. In no event shall be
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
indebtedness evidenced hereby. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, it is not the intention
of Noteholder to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned

 

Page 4



--------------------------------------------------------------------------------

interest at the time of such acceleration. “Maximum Lawful Rate” shall mean the
maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Noteholder in accordance with the applicable laws of the
State of Texas (or applicable United States federal law to the extent that it
permits Noteholder to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges
(hereafter defined) made in connection with the loan evidenced by this Note and
the Loan Documents. “Charges” shall mean all fees and charges, if any,
contracted for, charged, received, taken or reserved by Noteholder in connection
with the transactions relating to this Note and the indebtedness evidenced
hereby or by the Loan Documents which are treated as interest under applicable
law. The term “applicable law” as used in this Note shall mean the laws of the
State of Texas or the laws of the United States, whichever allows the greater
rate of interest, as such laws now exist or may be changed or amended or come
into effect in the future.

12.       Noteholder’s Attorney Fees. Should the indebtedness represented by
this Note or any part thereof be collected at law or in equity or through any
bankruptcy, receivership, probate or other court proceedings or if this Note is
placed in the hands of attorneys for collection after an Event of Default, or if
the lien or priority of the lien represented by the Security Instrument or the
other Loan Documents is the subject of any court proceeding, Maker and all
endorsers, guarantors and sureties of this Note jointly and severally agree to
pay to Noteholder in addition to the principal and interest due and payable
hereon reasonable attorneys’ and collection fees including those incurred by
Noteholder for any appeal.

13.      Maker’s Waivers. Maker and all endorsers, guarantors and sureties of
this Note and all other persons liable or to become liable on this Note
severally waive presentment for payment, demand, notice of demand and of
dishonor and nonpayment of this Note, notice of intention to accelerate the
maturity of this Note, notice of acceleration, protest and notice of protest,
diligence in collecting, and the bringing of suit against any other party, and
agree to all renewals, extensions, modifications, partial payments, releases or
substitutions of security, in whole or in part, with or without notice, before
or after maturity.

14.      Payment of Taxes and Fees. Maker agrees to pay the cost of any revenue,
tax or other documentary fee or stamps now or hereafter required by law to be
affixed to this Note or the Security Instrument.

15.      Governing Law. THIS NOTE AND THE RIGHTS, DUTIES AND LIABILITIES OF THE
PARTIES HEREUNDER AND/OR ARISING FROM OR RELATING IN ANY WAY TO THE INDEBTEDNESS
EVIDENCED BY THIS NOTE OR THE TRANSACTION OF WHICH SUCH INDEBTEDNESS IS A PART
SHALL BE GOVERNED AND CONSTRUED FOR ALL PURPOSES BY THE LAW OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE
EXTENT THAT THE LAWS OF THE UNITED STATES OF AMERICA AND ANY RULES, REGULATIONS
OR ORDERS ISSUED OR PROMULGATED THEREUNDER, APPLICABLE TO THE INDEBTEDNESS
EVIDENCED BY THIS NOTE OR THE TRANSACTION OF WHICH SUCH INDEBTEDNESS IS A PART
OTHERWISE PREEMPT TEXAS LAWS; IN WHICH EVENT FEDERAL LAW SHALL CONTROL.

16.      Replacement or Bifurcation of Note. If this Note is lost or destroyed,
the Maker shall, at the Noteholder’s request, execute and return to the
Noteholder a replacement promissory note identical to this Note, provided the
Noteholder delivers to the Maker an affidavit to the foregoing effect. Upon

 

Page 5



--------------------------------------------------------------------------------

delivery of the executed replacement Note, the Noteholder shall indemnify the
Maker from and against its actual damages suffered as a result of the existence
of two Notes evidencing the same obligation. No replacement of this Note under
this Section shall result in a novation of the Maker’s obligations under this
Note. In addition, the Noteholder may at its sole and absolute discretion
require that the Maker execute and deliver two separate promissory notes, which
shall replace this Note as evidence of the Maker’s obligations. The two
replacement notes shall, taken together, evidence the exact obligations set
forth in this Note. The replacement notes shall be independently transferable.
If this Note is so replaced, the Noteholder shall return this Note to the Maker
marked to evidence its cancellation. Noteholder shall pay all costs incurred by
it with respect to documenting such replacement notes. Maker acknowledges the
need to act promptly upon its receipt of the documentation evidencing any
request by Noteholder that the Note be replaced pursuant to this Section and
agrees that Maker will meet the reasonable deadlines of Noteholder provided that
Maker has received the applicable documents at least ten (10) business days
prior to such deadline. Furthermore, Maker agrees to reasonably cooperate with
Noteholder to effectuate the obtainment of such title policy endorsements, or
new title evidence and other assurances and documents as Noteholder shall
reasonably require.

17.      WAIVER OF TRIAL BY JURY. MAKER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THE LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF NOTEHOLDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN
CONNECTION THEREWITH.

[The remainder of this page is intentionally left blank.]

 

Page 6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed as of the day
and year first above written.

 

MAKER:

WELLS CORE REIT – ROYAL RIDGE V, LLC,

a Delaware limited liability company

By:    

 

Wells Core Office Income Operating Partnership, L.P.

 

a Delaware limited partnership, its sole member

 

By:

 

Wells Core Office Income REIT, Inc.

   

a Maryland corporation, its general partner

   

By: /s/ Douglas P. Williams

   

Name: Douglas P. Williams

   

Title: Executive Vice President